Citation Nr: 1125004	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-32 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis, to include as secondary to service-connected frostbite residuals.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had active service from July 1955 to May 1958.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2005 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).

The Veteran's service connection claim for arthritis, to include as secondary to service-connected frostbite residuals, was previously before the Board in August 2010 and remanded at that time for additional evidentiary development, to include providing the Veteran proper notice, obtaining outstanding VA treatment records, and affording the Veteran a VA examination.  Unfortunately, another remand is required for the reasons discussed below.

The Board also remanded the Veteran's claim of entitlement to service connection for bilateral hearing loss for additional evidentiary development in August 2010.  Following a VA Compensation and Pension (C&P) audiology examination, the AMC awarded service connection for bilateral hearing loss.  See January 2011 rating decision.  The AMC evaluated the Veteran's bilateral hearing loss as 10 percent disabling, effective May 31, 2005.  The Veteran was notified of this decision and provided his appellate rights.  To date, the Veteran has not expressed disagreement with the disability rating or effective date assigned.  Therefore, this issue is no longer before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

As noted above, the Veteran's service connection claim for arthritis, to include as secondary to service-connected frostbite residuals, was before the Board in August 2010 and remanded for additional evidentiary development, to include affording the Veteran a VA examination.  Specifically, the Board's remand order directed that the following actions be taken:

[M]ake arrangements with the appropriate VA medical facility for the Veteran to undergo a VA joints examination to determine the nature and etiology of the Veteran's currently diagnosed arthritis.  The claims folder must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

Specifically, the examiner is asked to express an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the currently diagnosed arthritis is related to the Veteran's period of active military service.  In responding to this question, the examiner must consider the Veteran's reports of continuity of symptoms since discharge from service, if any.  

In the alternative, the examiner is also asked to express an opinion as to whether the Veteran's currently diagnosed arthritis is proximately due to, the result of, or caused by the Veteran's service-connected frostbite residuals.  If not, the examiner is then asked to express an opinion as to whether the Veteran's currently diagnosed arthritis is aggravated by (i.e., permanently worsened) his service-connected frostbite residuals.  If so, the examiner is asked to state also whether any increase in severity of the arthritis was due to the natural progress of the arthritis.  If possible, the examiner should indicate the date of onset of the aggravation, and if this is not possible, the examiner should state as such.  The examiner must provide a complete rationale for any stated opinion.

The Veteran was subsequently afforded a VA joints and spine examination in October 2010.  The examiner reviewed the claims file.  The examiner performed a physical examination and obtained several x-rays.  The impression was degenerative joint disease (DJD) of both knees, both wrists, and the lumbar spine.  According to the examiner:

It is the opinion of the examiner that his joint arthritis is not related to his frostbite nor his military service.  The rationale is that there is no documentation in the C-File for arthritic pain of the joints.  Also, the frostbite would not affect the joints in this matter.  

With respect to the Veteran's lumbar spine, the examiner also concluded:

It is the opinion of the examiner that his L-Spine [lumbar spine] condition is not related to his time in service nor his frostbite.  The rationale is that there is no documentation of this condition in the C-File nor would frostbite affect his spine in this way.  DJD [degenerative joint disease] is caused by the normal ageing process.

Contrary to the examiner's contention that the claims file is negative for any documentation of arthritic joint pain, VA treatment records associated with the claims file from at least March 2006 revealed treatment for osteoarthritis and rheumatoid arthritis of the hands, knees, and wrists.  See VA treatment records dated March 2006, August 2009, and January and February 2010.  Furthermore, the examiner failed to address the issue of aggravation by the service-connected frostbite residuals.  Accordingly, another remand is needed to address these issues.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the Board's remand order).
 
The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA medical records pertaining to the Veteran that are dated from October 30, 2010, should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from October 30, 2010.  If there are no VA medical records dated after October 30, 2010, this finding should be documented in the claims folder.

2.  After all of the above development is completed, return the Veteran's claims file to the VA examiner who performed the October 2010 C&P examiner for an addendum, if available.  The examiner should note in the examination report that the claims file has been reviewed.  In particular, the examiner should address in an addendum the following issues:  

* Whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the currently diagnosed arthritis-see VA treatment records dated in March 2006, August 2009, January 2010, and February 2010-is related to the Veteran's period of active military service.  In responding to this question, the examiner must consider the Veteran's reports of continuity of symptoms since discharge from service, if any.  

* Whether the Veteran's currently diagnosed arthritis is proximately due to, the result of, or caused by the Veteran's service-connected frostbite residuals.  If not, the examiner is asked to express an opinion as to whether the arthritis is aggravated (i.e., permanently worsened) beyond its natural progression by the service-connected frostbite residuals.  In this regard, the examiner should address the representative's contention that the Veteran's antalgic gait (allegedly caused by the service-connected frostbite residuals) led to degenerative joint disease.  See April 2011 informal hearing presentation.  The examiner must provide a complete rationale for any stated opinion.

If this examiner is unavailable or indicates that another examination is necessary, make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to assess the nature and etiology of his arthritis and its relationship to service-connected frostbite residuals, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  The examiner is asked to express an opinion on the question posed immediately above.  A complete rationale for any stated opinion is required.

3.  After the requested addendum and/or examination has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The addendum and/or examination report should be returned to the examiner if it is deficient in any manner.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



